DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species 1 of group I, species 1 of group II, and species 2 of group III in the reply filed on 22 June 2021 is acknowledged.

Response to Amendment

The amendment filed 14 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
a. 	In claim 32 the inner member extends beyond the at least one ledge and into a space adjacent the angled wall portion.  The Examiner could not find this limitation in the original disclosure. 
. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 34-36 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 is indefinite in that there is no direction for the x-axis.  There are an infinite number of directions for an x-axis.  Claim 34 is recites the limitation "the composite material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claims 34 should depend to claim 33. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2010/0075773) in view of Evans (7,166,041). 
Casati discloses a golf club head comprising: a body having a forward portion, a crown portion and a sole portion (Figs. 1-2), the body having a sliding weight track (22) extending generally from a heel end of the body to a toe end of the body (Fig. 7); at least one ledge extending within the sliding weight track from the heel end of the body to the toe end of the body (Figs. 3A-5B); at least one weight member (Ref. Nos. 40, 41, 49) movably positioned within the sliding weight track and adapted to engage the at least one ledge ([0039], Figs. 1, 31-5B), wherein a position of the at least one weight member (Ref. Nos. 40, 41, 49) within the sliding weight track (22) is able to be adjusted; wherein the at least one weight member (Ref. Nos. 40, 41, 49) comprises an outer member (40), an inner member (49), and a fastening member (41) that connects the outer member (40) to the inner member (49), and further wherein the outer member (40)  is non-circular in shape in the form of oval (Fig. 1), the fastening member (41) is a threaded (45) fastener [0038], the threaded fastener (41) passes through a non-
	Casati lacks a body having a forward portion, a crown portion and a sole portion together defining an interior cavity. 
Evans discloses a golf club head comprising: a body having a forward portion, a crown portion and a sole portion together defining an interior cavity (Fig. 6).  In view of Evans it would have been obvious to modify the head of Casati to have a body having a forward portion, a crown portion and a sole portion together defining an interior cavity in order to have a light weight head. 

8. 	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2010/0075773) in view of Evans (7,166,041) as applied to claims 24-27 above, and further in view of Ban (2010/0167837).
Casati lacks the inner member is non-circular.
Ban discloses an inner member (55) in a sliding weight track which is fastened to an outer member by threads (Fig. 5B) where the inner member (55) is non-circular in order to not rotate within the track [0054]. In view of Ban it would have been obvious to modify the head of Casati to have the inner member being non-circular in order to prevent the inner member from rotating in the track when the fastener is being 
threaded to it.

s 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2010/0075773) in view of Evans (7,166,041) as applied to claims 24-27 above, and further in view of Chao (7,874,936).
	Casati discloses a face in the form of an impact surface (17) [0033] (Fig. 2). 
	Casati lacks at least a portion of the forward portion comprises a composite material, the composite material comprises a composite face insert, and the forward portion further comprises a front opening configured to receive the composite face insert, the forward portion further comprises an inner wall surrounding the front opening and extending around an annular lip, the inner wall and annular lip configured to contact outer and rear surfaces, respectively, of the composite face insert, and the composite face insert comprises a polymeric front cover, the composite
face insert has a variable face thickness having a minimum face thickness and a maximum face thickness, wherein the minimum face thickness is less than the maximum face thickness, and the maximum face thickness ranges between about 4.0 mm and about 5.0 mm.
	Chao discloses a metal body (Col. 9, Lns. 60-67) with at least a portion of the forward portion comprises a composite material, the composite material comprises a composite face insert (Col. 3, Lns. 55-67), and the forward portion further comprises a front opening configured to receive the composite face insert, the forward portion further comprises an inner wall surrounding the front opening and extending around an annular lip, the inner wall and annular lip configured to contact outer and rear surfaces, respectively, of the composite face insert (Figs. 1, 19), the composite face insert comprises a polymeric front cover (Col. 3, Lns. 55-67), and the composite
.  
  
10. 	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2010/0075773) in view of Evans (7,166,041) as applied to claims 24-27 above, and further in view of Chen (2005/0096154).
	Casati lacks the crown portion comprises a composite material.  
Chen discloses the crown portion comprises a composite material in order to adjust the center of gravity and the striking sound of a head (Abstract, Fig. 2).  In view of Chen it would have been obvious to modify the head of Casati to have the crown portion . 

11. 	Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2010/0075773) in view of Evans (7,166,041) and Chen (2005/0096154) as applied to claim 40 above, and further in view of Beach (2009/0286611).
	Casati lacks at least 50 percent of the crown portion has an areal weight less than .36 g/cm^2, and at least 50 percent of the sole portion has an areal weight less than .36 g/cm^2.  Beach discloses at least 50 percent of the crown portion has an areal weight less than .36 g/cm^2, and at least 50 percent of the sole portion has an areal weight less than .36 g/cm^2 [0246] in order to redistribute weight without affecting the structural integrity of the head [0242].  In view of Beach it would have been obvious to modify the head of Casati to have at least 50 percent of the crown portion has an areal weight less than .36 g/cm^2, and at least 50 percent of the sole portion has an areal weight less than .36 g/cm^2 in order to redistribute weight without affecting the structural integrity of the head. 

12. 	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2010/0075773) in view of Evans (7,166,041) as applied to claims 24-27 above, and further in view of Ban (2010/0144461) and Willett (7,771,291). 
	Casati lacks the golf club head has a CG with a head origin x-axis coordinate (CGx), and the range of adjustment for the golf club head CGx is a Max ACGx of 
	Ban discloses a golfer can feel the change in characteristics of a head when the center of gravity is changed 3 mm or more [0038].  Willett discloses a head with movable weights with different configurations where the center of gravity is able to have a location in a range greater than 10 mm in the x-axis direction (Table 5, Col. 3, Lns. 58-62, Col. 27, Lns. 10-15).  In view of Ban and Willett it would have been obvious to modify the head of Casati to have the golf club head has a CG with a head origin x-axis coordinate (CGx), and the range of adjustment for the golf club head CGx is a Max ACGx of greater than 10 mm as the at least one weight member is movably positioned along the sliding weight track in order for a golfer can feel the change in characteristics of a head and to provide a range of different CG locations in the x-axis direction used in the market place which would have a reasonable expectation of success. 
 	 
Allowable Subject Matter

13. 	Claim 32 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

14. 	Claims 29, 31, and 37-39 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting

15. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16. 	Claims 24-29, and 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this case are broader.

17. 	Claims 24-29, 31, 40 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,077,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this case are broader.

18. 	Claims 24-30, 33-34, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,532,256. the claims in this case are broader.

19. 	Claims 24-31, 33-34, 37-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,814,953. Although the claims at issue are not identical, they are not patentably distinct from each other because all the structure in the independent claims of this case are in the structure of the independent and dependent claims of U.S. Patent No. 9,814,953. 

20. 	Claims 24-31, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,124,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader.

21. 	Claims 24-29 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,795,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader.

22. 	Claims 24-29 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,561,413.  Although the claims at issue are not identical, they are not patentably distinct from each all the structure in the independent claims of this case are in the structure of the independent and dependent claims of U.S. Patent No. 9,561,413. 

23. 	Claims 24-29, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,795,856. Although the claims at issue are not identical, they are not patentably distinct from each other because all the structure in the independent claims of this case are in the structure of the independent and dependent claims of U.S. Patent No. 9,795,856. 

Conclusion

24. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SLB/ 18 August 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711